Citation Nr: 0526855	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  00-23 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1981 to August 1982.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In June 2002, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran's major depressive disorder was first 
manifested many years after service and is unrelated to her 
psychiatric problems in service.

2.  PTSD is the result of a personal assault and sexual 
harassment in service.


CONCLUSIONS OF LAW

1.  Major depressive disorder is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).

2.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of her 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in her possession that pertains 
to any of her claims, i.e., something to the effect that she 
should give the VA everything she has pertaining to her 
claims.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2004).  

By virtue of information contained in letters, dated in May 
2004, the VA Appeals Management Center (AMC) in Washington, 
D.C. informed the veteran and her representative of the 
information and evidence needed to substantiate and complete 
a claim for VA benefits.  

The VA noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that she had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  Specifically, the AMC 
requested that the veteran send any relevant treatment 
records or evaluations (that she had not already provided), 
dated since January 1982, showing her major depressive 
disorder, PTSD, or other psychiatric disorder.  

The VA noted that it would request relevant records held by 
Federal agencies, such as medical records from the military 
or VA hospitals or those held by the Social Security 
Administration.  The VA also noted that it would make 
reasonable efforts help the veteran try to get other relevant 
evidence, such as private medical records, employment 
records, or records from State or local government agencies.  

The AMC told the veteran that she had to give it enough 
information about her records so that it could obtain them 
from the person or agency that had them.  She was notified 
that if she wished the VA to obtain medical records, she 
would have to complete and return VA Form 21-4142.  The VA 
stated that it would notify the veteran if the holder of the 
records declined to provide them or asked for a fee to 
provide them.  The VA noted, however, that it was ultimately 
the veteran's responsibility to make sure that it received 
all of the evidence necessary to support her claim, which 
wasn't in the possession of a Federal department or agency.  

The AMC informed the veteran that it had requested her 
records from the VA Medical Centers (MC's) in Bay Pines, 
Florida, and Tampa, Florida, as well as her records from the 
St. Petersburg Vet Center.  The AMC noted that she had not 
been seen at Bay Pines and only once in Tampa.  

The VA informed the veteran that she would be scheduled for 
any examination and that she would be notified of the date, 
time, and place for that examination.  The VA stated that if 
she failed to report for the examination, without good cause, 
her claim would be rated on the evidence of record.  It was 
noted that this could result in the denial of her claim.  

Finally, the AMC requested that the veteran inform it if 
there was an other evidence or information that she thought 
would support her claim.

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified her of what to do if she had questions 
or needed assistance and provided a telephone number, 
computer site, and address where she could get additional 
information.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In the present case, however, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to enactment of the VCAA.  In 
Pelegrini, the Court acknowledged that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the Court noted that the appellant has the right to a 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the notice was harmless error.  Although the notice 
was provided to the veteran after the initial adjudication, 
he has not been prejudiced thereby.  The content of the 
notice provided to the veteran complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Indeed, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
In addition to the letters, dated in May 2004, the veteran 
was provided with a Statement of the Case (SOC) in September 
2000; a Supplemental Statement of the Case (SSOC) in March 
2005; and a copy of the Board's remand, dated in December 
2003.  They further notified the veteran and her 
representative of the evidence necessary to substantiate her 
claims of entitlement to service connection for major 
depressive disorder and PTSD.  In fact, the SSOC set forth 
the relevant text of 38 C.F.R. § 3.159, and the SOC and SSOC 
identified the evidence that had been received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  the her service medical and personnel 
records; records and reports reflecting her treatment at the 
St. Petersburg Vet Center from March 1998 through June 2003; 
a report of psychological testing, performed by the VA in 
October 1998; and the transcript of the veteran's June 2002 
hearing before the undersigned Veterans Law Judge.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of the 
evidence to support her claims of entitlement to service 
connection for major depressive disorder and for PTSD.  It 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder.  In 
this regard, she has not identified any further outstanding 
evidence (that has not been sought by the VA), which could be 
used to support either claim.  

Given the efforts by the RO to development the record, there 
is no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to the 
issues of entitlement to service connection for major 
depressive disorder and PTSD.  As such, further action is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of her claim.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, the Board finds that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of her claims of entitlement to 
service connection for major depressive disorder and PTSD.  
There is simply no competent evidence on file that she will 
be prejudiced by a failure to assist her in the development 
of those claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (discussing prejudicial error).  Therefore, the Board 
will proceed to the merits of the appeal.  

II.  The Facts and Analysis

A.  Major Depressive Disorder

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may, 
however, be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Personality disorders, 
however, are not considered diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the evidence shows that in March 1982, the 
veteran was seen at the mental health clinic for job related 
stresses and feelings of being homesick.  Two days later, she 
was admitted to the hospital after taking an overdose of 
Actifed and diet pills.  Following approximately three weeks 
of hospitalization, the diagnosis was adjustment disorder 
with mixed emotional features, manifested by depression and 
agitation with a suicidal gesture consisting of a drug 
overdose.  Predisposing factors were passive-dependent and 
inadequate personality traits.

In May 1982, the veteran was readmitted to the psychiatric 
service of the hospital.  She expressed thoughts of suicide 
after being confronted with the possibility of line of duty 
investigation concerning her drug overdose in March.  
Following further work-up, the Chief of Psychiatric Inpatient 
Services diagnosed a mixed personality disorder with passive-
aggressive and inadequate features.  It was noted that the 
veteran's past history and then-present psychiatric 
examination were indicative of constricted emotional 
development which was no commensurate with her chronological 
age or physical growth.  The examiner noted that further 
suicide gestures were possible, as was a genuine suicide 
attempt, although the latter was felt to be less likely.  In 
any event he found such gestures/attempt attributable to the 
veteran's character and behavior disorder rather than any 
diagnosable emotional disease.  The examiner concluded that 
the veteran was temperamentally and emotionally unsuited for 
service and that prompt administrative separation was 
indicated.  Shortly thereafter, the veteran was discharged 
from the service due to her personality disorder. 

More recent records from the Vet Center show that the veteran 
now has major depressive disorder.  Although the psychologist 
and her counselors suggest a relationship to service, the 
foregoing records reveal no evidence of such a disorder in 
service.  The symptoms of depression which she exhibited 
during service were found to be associated with a personality 
disorder rather than major depressive disorder.  As note 
above, personality disorders are not considered disabilities 
within the meaning of VA law and regulations.  

The only other reports of a relationship between the 
veteran's major depressive disorder and service come from the 
veteran.  As a lay person, however, she is only qualified to 
report on matters which are capable of lay observation.  She 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, her opinion, 
without more, cannot be considered competent evidence of 
service connection.  

Absent competent evidence of major depressive disorder in 
service, the veteran cannot meet one of the criteria for 
service connection.  Accordingly service connection for major 
depressive disorder is not warranted.  To that extent, the 
appeal is denied.

In arriving at this decision, the Board notes that the VA had 
scheduled the veteran for a psychiatric examination in June 
2004 to determine the nature and etiology of any psychiatric 
disorders found to be present.  However, she did not report 
for that examination.  Under such circumstances, the 
veteran's claim must be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2004).

B.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); See 
Cohen v. Brown, 10 Vet. App. 128 (1997). 

The veteran contends that her PTSD is the result of a sexual 
assault and harassment on the job which occurred in service 
after she went overseas.  

Evidence from the Vet Center establishes a diagnosis of PTSD 
and provides a link between the current symptoms and an 
inservice stressor.  The question is whether the alleged 
stressor actually occurred.  In cases where PTSD is alleged 
to be the result of personal assault, VA regulations identify 
multiple potential sources of evidence to verify whether the 
alleged stressor actually occurred.  38 C.F.R. § 3.304(f)(3); 
Manual M 21-1, Part III, paragraph 5.14c; see Patton v. West, 
12 Vet. App. 272, 278-80 (1999).  Indeed, evidence from 
sources other than the veteran's service records, such as 
mental health centers, may corroborate the veteran's account 
of the stressor incident.  38 C.F.R. § 3.304(f)(3).  
Moreover, evidence of behavior changes following the claimed 
assault is another type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to, deterioration in work performance.  

In this case, the veteran's Airman Performance Report shows 
that from January 1981 to January 1982, she performed her 
duties in an excellent manner and that she had a desire to 
broaden her knowledge within her career field.  Her greatest 
reported strengths were her initiative, her conscientious 
attention to her duties, and her sense of humor, which 
contributed to a harmonious workplace.  Toward the end of 
that time frame, however, the veteran went to her commander 
and told him she didn't like the service and requested a 
discharge.  

During the ensuing months, the veteran's duty performance 
deteriorated and she received multiple disciplinary actions, 
including letters of reprimand, a letter of counseling, an 
unfavorable information file, and non-judicial punishment.  
Indeed, her Airman Performance report for the period from 
January to June 1982 revealed that in every aspect of her 
job, her initiative had hit an all-time low and that she had 
made no voluntary efforts to further her knowledge or advance 
her military career.  Moreover, she had reportedly 
demonstrated a negative attitude and erratic behavior and had 
required close supervision to guard against omissions and 
errors in her job performance.  
The apparent dropoff in the veteran's job performance 
generally coincided with her initial complaints of difficulty 
with fellow service members.  Indeed, when first seen at the 
mental hygiene clinic in March 1982, her reported job 
stresses, included sexual harassment.  Such reports combined 
with the decline in her job performance tend to support the 
conclusion that the alleged harassment actually occurred.  At 
the very least, the evidence is in equipoise.  That is, there 
is an approximate balance of positive and negative evidence 
regarding whether the claimed stressor actually occurred.  In 
such cases, all reasonable doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); Patton 12 Vet. App. at 280.  

Inasmuch as the alleged inservice stressor has been verified, 
and inasmuch as the medical evidence establishes a link 
between that stressor and the current diagnosis of PTSD, the 
veteran is able to meet all of the criteria for service 
connection.  Accordingly, service connection for PTSD is 
warranted.  To that extent, the appeal is granted.


ORDER

Entitlement to service connection for major depressive 
disorder is denied.

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


